Citation Nr: 0106866	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  94-18 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a higher initial rating for irritable bowel 
syndrome, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel	


INTRODUCTION

The veteran had active service from November 1989 to August 
1992.

This appeal arises from a November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, that granted entitlement to service 
connection for irritable bowel syndrome (IBS) and assigned an 
initial 10 percent evaluation effective from August 1992.  
The rating decision also denied service connection for other 
disorders; however, those issues were not appealed.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

The veteran testified before an RO hearing officer in 
February 1997.  The record also reflects that the RO sent a 
letter to the veteran's last known address notifying him that 
a hearing before a member of the Board had been scheduled for 
July 1999.  The claims file notes that the veteran failed to 
report for the hearing, although the notification letter has 
not been returned by the United States Postal Service as 
undeliverable.  The veteran has not explained his failure to 
report or requested rescheduling of the hearing.  Under these 
circumstances, the Board deems the hearing request to be 
withdrawn.  See 38 C.F.R. § 20.702(d) (2000).

During the appeal period the claims file was transferred to 
various ROs and currently resides with the Boston RO.  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  The Board has thus 
recharacterized the issue shown on page 1 to reflect the 
veteran's dissatisfaction with the initial rating assigned by 
the RO.



REMAND

The duty to assist includes ordering a fresh examination if 
the record is insufficient.  38 C.F.R. § 4.2 (2000); 
Littke v. Derwinski, 1 Vet. App. 90, 93 (1995); Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).  Moreover, the duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The claims file reflects that the most recent VA compensation 
and pension examination for IBS was conducted in May 1995.  
The examiner did not mention review of the claims file in the 
examination report.  Moreover, in February 1997, the veteran 
testified as to worsening symptoms.  This raises the question 
of adequacy and timeliness of the evidence.

Whether a medical examination is "contemporaneous" depends on 
the circumstances of the case.  See Snuffer v. Gober, 10 Vet 
App. 400 (1997), Caffrey v Brown, 6 Vet App 377, 381 (1994).  
In Caffrey, the Court held that where evidence indicated a 
material change in the disability or indicated that the 
current rating may be incorrect, a fresh medical examination 
was required. 

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received for IBS that are not currently 
of record.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for an 
appropriate VA evaluation for IBS.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
review the claims file, examine the 
veteran, and provide findings that take 
into account the veteran's complaint of 
IBS symptoms.  All examination findings 
along with the complete rationale for any 
opinions and conclusions should be set 
forth in a legible report.  

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




